Dismissed and Memorandum Opinion filed November 26, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00806-CV

                         TIM WILSON, SR., Appellant

                                        V.
     JOHN F. NICHOLS, SR. AKA NICHOLS LAW FIRM, PLLC AND
               MATTHEWS LAWSON, PLLC, Appellees

                   On Appeal from the County Court at Law
                             Waller County, Texas
                      Trial Court Cause No. 10-06-20425

                 MEMORANDUM                     OPINION


      This appeal is from a judgment signed August 12, 2013. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On October 14, 2013, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Christopher, Donovan, and Brown.




                                        2